Claims 1-3, 11, 14 and 15 are objected to because of the following informalities: the current wording is awkward and either technically or grammatically incorrect.  For example, claim 1 recites: 
“…wherein the therapeutic one of increases xanthine oxidase (XO) associated nitrite conversion to nitric oxide and increases nitrite conversion to nitric oxide via diallyl disulfide (DADS); and 
the NO mediated condition includes one of inflammation, wound healing, and an infection [emphasis added].”  
It is suggested that Applicant amends the claim to read as follows:  
“…wherein the therapeutic increases xanthine oxidase (XO) associated nitrite conversion to nitric oxide or increases nitrite conversion to nitric oxide via diallyl disulfide (DADS); and 
the NO mediated condition comprises inflammation, wound healing, or an infection.”

 Claim 15 is objected to because of the following informalities:  MPEP 608.01(m) requires that each claim begins with a capital letter and ends with a period.  Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  Claim 15 has two improper periods.  See the period at the end of the penultimate line on the first page of the claim (i.e., “healing, and an infection.”), and the period at the end of the seventh (7th) line on the second i.e., “clathrate, stereoisomer, enantiomer, prodrug or analog thereof, or combination thereof.”). 
Appropriate correction is required.  

Claims 2, 3, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "analog" in claims 2, 3 and 15, appearing in the expression (in claims 2 and 15) "the therapeutic includes diallyl trisulfide (DATS) or a pharmacologically acceptable salt, solvate, ester, amide, clathrate, stereoisomer, enantiomer, prodrug or analog thereof, or combination thereof, and increases nitrite conversion to nitric oxide via DADS and the therapeutic includes DADS or a pharmacologically acceptable salt, solvate, ester, amide, clathrate, stereoisomer, enantiomer, prodrug or analog thereof, or combination thereof" (as well as appearing in the expression (in claims 3 and 15) “the pharmaceutical composition further includes one of XO, nitrite, both XO and nitrite, and pharmacologically acceptable salts, solvates, esters, amides, clathrates, stereoisomers, enantiomers, prodrugs or analogs thereof, or combinations thereof”), is a relative term which renders the claim indefinite. In particular, "analog" does not particularly point out the degree or type of analog that a given compound may have in relation to the parent compound and still be considered an "analog" as intended by Applicant.
Applicants have failed to provide any specific definition for this term in the present specification. Lacking such a definition, the skilled artisan would not be 
Claims 2, 3, 14 and 15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
The term "prodrug" in claims 2, 3 and 15, appearing in the expression (in claims 2 and 15) "the therapeutic includes diallyl trisulfide (DATS) or a pharmacologically acceptable salt, solvate, ester, amide, clathrate, stereoisomer, enantiomer, prodrug or analog thereof, or combination thereof, and increases nitrite conversion to nitric oxide via DADS and the therapeutic includes DADS or a pharmacologically acceptable salt, solvate, ester, amide, clathrate, stereoisomer, enantiomer, prodrug or analog thereof, or combination thereof" (as well as appearing in the expression (in claims 3 and 15) “the pharmaceutical composition further includes one of XO, nitrite, both XO and nitrite, and pharmacologically acceptable salts, solvates, esters, amides, clathrates, stereoisomers, enantiomers, prodrugs or analogs thereof, or combinations thereof”), renders the claims indefinite.
Specifically, the specification, at para. [0053], recites "The term ‘prodrug,’ as used herein, includes compounds which are rapidly transformed in vivo to the parent compound of the above formula [it is unclear what formula is being referred to].  Prodrugs also encompass bioequivalent compounds that, when administered to a in vivo formation of therapeutic.”  No prodrugs of any compounds are disclosed.  
The scope of the term is indefinite, because the specification does not define or circumscribe the term "prodrug" in a limiting way, and it is not understood in the art to be a term with clear boundaries. Thus, a skilled artisan would not be able to clearly distinguish compounds which would infringe the claims from compounds which would not infringe, rendering the scope of the claims indefinite.
Claim 15 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. 
Claim 15 is reproduced below, as presented by Applicant:

    PNG
    media_image1.png
    271
    612
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    381
    605
    media_image2.png
    Greyscale


Because the claim appears to have multiple sentences and has confusing wording and grammar, the claim is not comprehensible and is therefore indefinite.

Claims 1-3, 8, and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This is a Written Description rejection.
Claim 1 is drawn to “[a] method of treating nitric oxide (NO) mediated condition comprising: administering a therapeutically effective amount of a pharmaceutical composition containing a therapeutic; wherein the therapeutic one of increases xanthine 
Vas-Cath Inc. V. Mahurkar, 19 USPQ2d 1111, states that Applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention, for purposes of the written description inquiry, is whatever is now claimed (see page 1117).  
A review of the language of the instant claim 1 indicates that the claim is drawn two genera, i.e., (1) nitric oxide (hereinafter “NO”) mediated conditions, and (2) a therapeutic.  Genus (1) is further limited by the claim to comprise one of 3 sub-genera: (i) inflammation, (ii) wound healing and (iii) infection (the open language of the claim allows for additional NO mediated conditions).  Genus (2) is further limited by the claim to comprise of 2 sub-genera: (i) a therapeutic that increases xanthine oxidase (XO) associated nitrite conversion to nitric oxide and (ii) a therapeutic that increases nitrite conversion to nitric oxide via diallyl disulfide (DADS).
Whereas the specification does not define the meaning of “mediated” in the phrase NO mediated conditions, the definition used by the Examiner comes from the online version of Macmillan Dictionary, (“American English definitions and synonyms”, the definition of “mediate” downloaded on 12/23/2021 from <www.macmillandictionary.com/us/dictionary/american/mediate>; “V” citation on PTO-892):  “to influence or cause a process or event” or “to make something start to exist or happen.”  In other words, the instant claim appears to be drawn to a method of treating a NO caused condition.  This is puzzling because the claimed therapeutic is 
Instant claim 2 further defines the functionally defined therapeutic of claim 1.  Claim 2 is drawn to the method of claim 1 wherein the therapeutic “increases XO associated nitrite conversion to nitric oxide and the therapeutic includes diallyl trisulfide (DATS) or a pharmacologically acceptable salt, solvate, ester, amide, clathrate, stereoisomer, enantiomer, prodrug or analog thereof, or combination thereof, 
Claim 3 is drawn to “[t]he method of claim 2 wherein the pharmaceutical composition further includes one of XO, nitrite, both XO and nitrite, and pharmacologically acceptable salts, solvates, esters, amides, clathrates, stereoisomers, enantiomers, prodrugs or analogs thereof, or combinations thereof.”
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus.  A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).  In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does 

The instant specification discloses that “[w]hile it has been shown that increasing NO levels can be therapeutic for a number of conditions, the biochemical mechanism of nitrite reduction to NO, and thereby increasing NO levels, is poorly understood. Nitirte [sic] reduction in vivo occurs through different pathways, however efficiency of nitrite reduction in vivo is difficult to control or augment. Some agents can facilitate such reduction, such as ascorbic acid, but do so weakly. Strong biocompatible agents to stimulate nitrite reduction to NO are not available in current technology.”  See para. [0007]. At para. [0012], the specification discloses:
On[e] embodiment of the disclosed invention is directed to therapeutics and method of treating nitric oxide (NO) mediated condition comprising administering a therapeutically effective amount of a pharmaceutical composition containing a therapeutic wherein the therapeutic one of increases xanthine oxidase (XO) associated nitrite conversion to nitric oxide and increases nitrite conversion to nitric oxide via DADS. According to an additional embodiment, the therapeutic increases XO and the therapeutic includes diallyl trisulfide (DATS) or a pharmacologically acceptable salt, solvate, ester, amide, clathrate, stereoisomer, enantiomer, prodrug or analog thereof, or combination thereof. According to an additional embodiment, the therapeutic further includes one of XO, nitrite, both XO and nitrite, and pharmacologically acceptable salts, solvates, esters, amides, clathrates, stereoisomers, enantiomers, prodrugs or analogs thereof, or combinations thereof. According to an additional embodiment, the therapeutic increases nitrite conversion to nitric oxide via DADS and therapeutic includes DADS or a pharmacologically acceptable salt, solvate, ester, amide, clathrate, stereoisomer, enantiomer, prodrug or analog thereof, or combination thereof.  According to an additional embodiment, the therapeutic further includes one of nitrite and a pharmacologically acceptable salt, solvate, ester, amide, clathrate, stereoisomer, enantiomer, prodrug or analog thereof, or combination thereof. According to an additional embodiment, the NO mediated condition includes one of inflammation, wound healing, and an infection.”

The only data provided by the specification is presented in the brief description of the drawings at pages 23-24.  For example, “Fig. 4 is a line graph of experiments showing nitrite reduction to NO facilitated by ascorbic acid, DADS, or DATS”, “Fig. 5 is a pair of line graphs of two experiments showing nitrite reduction to NO facilitated by ascorbic acid over one hour”, “Fig. 6 is a pair of line graphs of two experiments showing nitrite reduction to NO facilitated by DADS over one hour”, “Fig. 7 is a pair of line graphs of two experiments showing nitrite reduction to NO facilitated by DATS over one hour”, and “Fig. 8 is a bar chart and a line graph showing DATS differentially affects XO activity & NO production”.  However, there is no description of the units presented in the Y-axes of the graphs, nor is there any description of the assays used to develop the data.
inter alia, inflammation in any organism. 
All dosage information provided by the specification is generic to “the therapeutic”; there is no dosage information provided for any specific therapeutic agent, such as for DATS.  See, for example, para. [0029] and [0088] – [0091].
A review of the role of nitric oxide in inflammatory diseases is presented by Sharma et al. (“Role of nitric oxide in inflammatory diseases”, Inflammopharmacology, Vol. 15, 2007, pp. 252-259; “U” citation on PTO-892).  Sharma et al. teach that “[n]itric oxide (NO) is a signaling molecule that plays a key role in the pathogenesis of inflammation. It gives an anti-inflammatory effect under normal physiological conditions. On the other hand, NO is considered as a pro-inflammatory mediator that induces inflammation due to over production in abnormal situations … NO is involved in the pathogenesis of inflammatory disorders of the joint, gut and lungs. Therefore, NO inhibitors represent important therapeutic advance in the management of inflammatory diseases [emphasis added].” See Abstract and the entire document.
In view of the teachings of Sharma et al. (e.g., that NO is considered as a pro-inflammatory mediator that induces inflammation), the objective of the elected instant claims (i.e., treating NO mediated inflammation by administration of a therapeutic that increases in vivo NO production) and the lack of a disclosure commensurate in scope of what is claimed (supra), it is concluded that Applicant has not conveyed with reasonable clarity to those skilled in the art that, as of the filing date sought, that he or she was in possession of the claimed invention.  


/SAVITHA M RAO/Primary Examiner, Art Unit 1629